United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                          UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT                                       June 18, 2004

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 03-41313
                                     Summary Calendar


In The Matter Of:            CAMELOT RETIREMENT COMMUNITY OF MCALLEN, LTD.

                                                                                        Debtor,

                                  COLIN KELLY KAUFMAN,

                                                                                   Appellant,

                                            versus

              CAMELOT RETIREMENT COMMUNITY OF MACALLEN, LTD.

                                                                                     Appellee.


               Appeal from the United States District Court
                    for the Southern District of Texas
                               (M-03-CV-28)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       On 26 January 1999, Camelot Retirement Community (Camelot)

filed for bankruptcy under Chapter 11.                            Colin Kelly Kaufman,

formerly an attorney for one of Camelot’s limited partners, filed

an application in bankruptcy court for attorneys’ fees in August

2000.      The court denied Kaufman’s application, holding that, as a

terminated attorney, he lacked standing to seek recovery under 11


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S.C. § 503(b).    See In re American Preferred Prescription, Inc.,

194 B.R. 721, 723 (Bankr. E.D.N.Y. 17 April 1996).                   The court

further concluded that, even if Kaufman did have standing, he

failed to demonstrate a “substantial contribution” to the estate,

and was therefore precluded from recovering fees.               See Matter of

D.P. Partners, Ltd. Partnership, 106 F.3d 667, 673 (5th Cir. 1997),

cert. denied, 522 U.S. 815 (1998).

     After the reorganization plan was confirmed, Kaufman filed a

second fee application, which was again denied by the bankruptcy

court in   June    2002.     Kaufman    appealed       unsuccessfully   to   the

district court and to this court, which affirmed in February 2004

in a short, unpublished opinion.

     Kaufman   also   sued    Camelot      in   June    2002   to   revoke   the

bankruptcy confirmation order, based on allegations of fraud; he

sought payment of his attorney’s fees.             Those allegations were

substantially the same as those made in Kaufman’s other action.

The bankruptcy court dismissed his complaint.                  On appeal, the

district court affirmed. Essentially for the reasons stated in the

district court opinion, the judgment is

                                                                     AFFIRMED.




                                       2